Citation Nr: 0600040	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  99-13 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee patellofemoral pain syndrome, currently rated as ten 
(10) percent disabling, from an initial grant of service 
connection.  

2.  Entitlement to an increased rating for residuals of left 
knee patellofemoral pain syndrome, currently rated as ten 
(10) percent disabling, from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1998.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1998 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for patellofemoral pain syndrome in both knees 
under Diagnostic Code 5003, with a noncompensable disability 
evaluation applied to the left knee and a 10 percent 
disability evaluation applied to the right knee.  Appeal to 
the Board was perfected.  

The veteran had a personal hearing with a hearing officer at 
the RO in February 2000.  An April 2000 Hearing Officer 
Decision increased the disability evaluation for 
patellofemoral pain syndrome in the left knee to 10 percent.  

In October 2004, the veteran appeared and testified at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).  A transcript of the hearing is 
of record.  

In December 2004, the Board remanded the case to the RO for 
further development.  The RO issued a Supplemental Statement 
of the Case (SSOC) in April 2005, which confirmed and 
continued the 10 percent disability evaluation, but applied 
Diagnostic Code 5257 to patellofemoral pain syndrome of both 
knees.  Following completion of the Board's remand 
directives, the claim is again before the Board for appellate 
adjudication.  


FINDINGS OF FACT  

1.  The veteran's service-connected residuals of right knee 
patellofemoral pain syndrome is manifested by no more than 
mild recurrent subluxation or lateral instability, as recent 
VA examinations do not show objective findings of recurrent 
subluxation or lateral instability of the right knee.

2.  The veteran's service-connected residuals of left knee 
patellofemoral pain syndrome is manifested by no more than 
mild recurrent subluxation or lateral instability, as recent 
VA examinations do not show objective findings of recurrent 
subluxation or lateral instability of the left knee.  The 
left knee is more painful than the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for service-connected residuals of right knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

2.  The criteria for a disability evaluation higher than 10 
percent for service-connected residuals of left knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed above, service connection was granted for 
residuals of both right and left knee patellofemoral pain 
syndrome in December 1998 under Diagnostic Code 5003.  A 
rating of 10 percent, effective February 12, 1998, was 
initially assigned for the right knee, and has been in effect 
since then.  A rating of zero percent, effective February 12, 
1998, was initially assigned for the left knee.  The Board 
notes that during the pendency of the veteran's appeal, the 
RO granted an increased evaluation for the service-connected 
left knee patellofemoral pain syndrome to 10 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that where a claimant has 
filed a Notice of Disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id. Thus, the issue 
remains in appellate status.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) evaluates other impairment of the 
knee, recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (2005). 

The veteran's service-connected disabilities are currently 
rated as 10 percent disabling under Diagnostic Code 5257.  In 
evaluating the veteran's disability, the Board has reviewed 
and considered all of the evidence in the veteran's claims 
folder.  As this appeal arises from the initial disability 
evaluations assigned for these service-connected 
disabilities, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

The objective medical evidence of record consists entirely of 
VA medical records and examination reports.  The veteran has 
undergone three VA compensation and pension (C&P) joints 
examinations since the inception of the appeal and has been 
examined by the same physician each time.  This evidence 
indicates that while the veteran has consistently complained 
of pain in both knees, there was no more than slight 
instability noted by the VA examiner.  See, e.g., VA joints 
examination reports dated March 2000 (no essential medial 
lateral or anterior posterior instability); June 2003 (no 
instability or weakness); March 2005 (no anteroposterior 
instability; 10 degrees of varus instability and 10 degrees 
of laxity in left knee).  The most recent magnetic resonance 
imaging (MRI) of the knees conducted in 2000 showed the 
ligaments were intact and there was no chondromalacia noted 
in the left knee.  X-rays performed upon both knees in 2005 
were negative.  

The Board finds that a rating higher than the 10 percent 
currently assigned to both knees, including assignment of a 
separate, compensable rating, is not warranted for either 
knee.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation).  The objective 
medical evidence lacks current medical evidence showing any 
subluxation or any more than slight lateral instability of 
the veteran's knees.  Moreover, the Board cannot conclude 
that the severity of the veteran's right or left knee 
impairment is more than slight.  The objective medical 
evidence has intermittently shown mild symptoms such as 
patellar tenderness, grinding, and crepitus, bilaterally.  
See, e.g., VA joints examination reports dated March 2000, 
June 2003 and March 2005.  Normal range of motion for the leg 
is zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2005).  The veteran's range of 
motion has consistently been only mildly limited.  See VA 
joints examination reports dated March 2000 (full extension, 
bilaterally; 100 degrees flexion left knee and 110 degrees 
right knee); June 2003 (full extension, bilaterally; 140 
degrees flexion left knee and 138 degrees right knee); March 
2005 (full extension, bilaterally; 132 degrees flexion left 
knee and 140 degrees right knee).  Essentially, there are no 
abnormal findings that would support a conclusion that he has 
a moderate disability, as is needed for assignment of a 
higher rating under Diagnostic Code 5257.  

The Board has also considered whether the veteran's service-
connected residuals of right and left knee patellofemoral 
pain syndrome disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected disability.  It is neither contended nor 
shown that the veteran's service-connected disability 
involves ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), or 
genu recurvatum (Diagnostic Code 5263).  

The criteria for a separate, compensable rating of 10 percent 
under Diagnostic Codes 5260 or 5261 have not been met in the 
absence of evidence that leg flexion is limited to 45 degrees 
or that leg extension is limited to 10 degrees or more in 
either the right or left leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  In fact, as noted above, 
the medical examinations demonstrate essentially normal range 
of motion of both lower extremities with only mild 
limitation.  See 38 C.F.R. § 4.71, Plate II (2005).  Thus, 
neither a separate, compensable rating nor a rating higher 
than 10 percent is warranted under either Diagnostic Code 
5260 or 5261.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  The most recent (March 2005) VA examination did 
not find limited function upon repeated movement of the left 
knee, or any weakness, fatigue or lack of endurance.  The 
right knee was in remission.  The Board acknowledges the 
veteran's complaint that his knee condition has become more 
painful, particularly in the left knee.  The effects of pain 
have been taken into consideration in rating the disability.  
The Schedule, however, does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Additionally, the Board places the greatest probative weight 
on the clinical findings reported by medical examiners 
trained to evaluate the nature and severity of his 
disability.

The Board has also considered whether a compensable rating 
under Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria) could be 
assigned.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (When a 
claimant has a disability rating under Diagnostic Code 5257 
and there is x-ray evidence of arthritis, but a compensable 
rating for limitation of motion is not assigned under either 
Diagnostic Code 5260 or 5261, a separate rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 could be 
assigned).  The Board notes that although the veteran was 
formerly rated under Diagnostic Code 5003 for residuals of 
right and left knee patellofemoral pain syndrome, the RO 
determined that an analogous rating under Diagnostic Code 
5257 was more appropriate.  See April 2005 Supplemental 
Statement of the Case (SSOC).  There is no evidence that the 
veteran suffers from degenerative disease in either knee.  In 
fact, the March 2005 VA C&P joints examination found no 
evidence of inflammatory arthritis.  As such, a separate 
compensable rating under Diagnostic Code 5003 is not 
warranted.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Although the veteran submitted 
evidence of the time off he has taken from work due to his 
disability, the VA examiner noted in March 2005 that the 
veteran's disability has no effect on his occupation.  
Accordingly, the Board is of the opinion that extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321 (2005).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) relating to the duties to 
notify and assist have been satisfied.  In pertinent part, 
this law defines VA's notice and duty to assist requirements 
in the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a claim filed in August 
1998 for entitlement to service connection for severe 
bilateral knee pain.  Service connection for patellofemoral 
pain syndrome in the right and left knees was granted in 
December 1998.  The veteran filed an NOD with respect to the 
December 1998 rating decision in March 1999, indicating that 
an increased rating should have been assigned.  A Statement 
of the Case (SOC) issued in May 1999 contained the citation 
of 38 C.F.R. § 3.159 regarding VA's duty to assist in the 
development of a claim and provided the criteria used in 
rating his disability.  SSOCs issued in April 2004 and April 
2005 set out the revised regulations pertaining to the VCAA, 
specifically a citation to the amended version of 38 C.F.R. 
§ 3.159.
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board acknowledges that 
the VCAA notice arguably was accomplished not with a single 
pre-AOJ decision VCAA letter, but with several pieces of 
correspondence, sent after the December 1998 rating decision.  
This is, at most, a technical defect that posed no prejudice 
to the veteran.  During the appeal period, VA gave the 
veteran appropriate notice of VCAA requirements, and he had 
ample opportunity during this period to provide relevant 
evidence or to ask VA for assistance in obtaining such 
evidence.  The veteran indicated that the medical evidence 
requested by VA could be found in VA medical records, which 
the RO associated with the claims folder.  The veteran was 
also given two opportunities to provide testimonial evidence, 
at a personal hearing in February 2000 and at a travel board 
hearing in October 2004.  Neither the veteran nor his 
representative submitted additional new, relevant evidence 
during the appeal period, nor has either argued that there 
exists relevant evidence not of record due to a VCAA notice 
defect. 

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini II Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the Agency of Original Jurisdiction (AOJ) decision: "[W]e do 
not hold that...[a] case in which pre-AOJ-adjudication notice 
was not provided...must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion..."  
The Board interprets the Pelegrini II decision and discussion 
therein to mean that the intent and purpose of the law are to 
provide a full VCAA notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  The Court 
recognized, however, that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained the veteran's service medical records as well as his 
complete VA medical records.  The veteran has not authorized 
VA to obtain any further evidence and/or information on his 
behalf.  The RO also afforded the veteran a total of five VA 
examinations since the inception of his claim.  In its 
totality, the lay and medical evidence of record provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A disability evaluation greater than 10 percent for service-
connected residuals of patellofemoral pain syndrome of the 
right and left knees is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


